Citation Nr: 1413214	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-36 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) denying the Veteran's request for an increased rating for his left ear hearing loss, which is currently rated at zero percent.  A notice of disagreement was received in June 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.


FINDING OF FACT

The Veteran's service-connected left ear hearing loss is productive of no higher than Level I hearing acuity.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-connected left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.   See  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  An August 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  In compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the August 2008 notice also informed him of disability rating and effective date criteria.  The Veteran has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged that he is prejudiced by a notice defect.  

The duty to assist also has been fulfilled.  The Veteran's pertinent private and VA treatment records have been secured, and the Veteran was provided with VA examinations in September 2008 and July 2009.  Although the September 2008 VA examiner did not describe the effects of the hearing loss disability on the Veteran's ordinary activities of daily life, the Board finds that the July 2009 VA examiner adequately did so.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).    Additionally, throughout the appeal, the Veteran has submitted statements describing his difficulties with communication.  On review, the functional impairments associated with the Veteran's hearing loss are essentially noted in the record and the Board finds that further examination is not necessary.  

The Merits of the Claim

The Veteran claims entitlement to assignment of a higher disability rating for his left ear hearing loss, contending that his disability has been more severely disabling than the initial assigned rating of zero percent reflects.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA and VBMS (VA's electronic data storage systems), with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 381 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Where an increase in the level of a service-connected disability is at issue, as in the present case, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's appeal for an increased disability rating for left ear hearing loss arises from an August 2008 claim.  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability has occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, VA must review the evidence of record from August 2007 to determine if there was an ascertainable increase in the Veteran's left ear hearing loss.  In so doing, the Board must consider all potentially applicable regulations pertaining to rating hearing impairment.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).   The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation for hearing impairment based on testing conducted by a state-licensed audiologist.  The testing must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  However, where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  38 C.F.R. § 4.85, Table VIA. 

In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, using whichever results in the higher Roman numeral designation.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is applied.  38 C.F.R. § 4.86(b).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA are applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV to V.  38 C.F.R. § 4.85, Table VII, DC 6100.

In claims involving service connection for impaired hearing in only one ear, such as this current appeal, the non-service connected ear will be assigned a Roman numeral designation of I in order to determine the percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).

As mentioned above, the Veteran's claim seeking an increased rating for left ear hearing loss was received in August 2008.  On September 2008 VA audiological evaluation, puretone thresholds, in decibels, were as follows for the left ear:


1000
2000
3000
4000
L
30
40
50
50

The average puretone threshold was 43 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent.  The VA examiner did not elicit information from the Veteran concerning the functional effects of his disability.

Under Table VI, the hearing acuity shown constitutes Level I hearing in the left ear.  No exceptional pattern of hearing loss is shown.  See 38 C.F.R. § 4.86(a).  As only the left ear is service-connected for impaired hearing, the right ear is assigned a Roman numeral designation of I.  see 38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a zero percent rating under DC 6100.  As the Veteran is already in receipt of a zero disability rating for hearing loss, this examination report's audiometric data does not provide a basis for assigning any increased disability rating.
A private audiogram report found in the claims file, dated in May 2009, provides results in graph form.  The Board has provided the numeric equivalent for the left ear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that interpreting results from an audiometric graph involves fact finding).


1000
2000
3000
4000
L
35
45
55
50

The average puretone threshold was 46 decibels in the left ear, which shows a slight 
worsening than what was shown in the September 2008 VA examination.  The private medical report also notes that the Veteran's speech discrimination score was 96 percent for the left ear.  The report does not reflect that the Maryland CNC test was used, but the Board notes that this figure is slightly higher than the speech discrimination score of 92 reported in the September 2008 examination.

Regardless, clarification of the May 2009 private audiogram is not needed because this is not a situation where a private examination report reasonably appears to contain information necessary to decide the claim, but is unclear or not suitable for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, even if the speech discrimination scores are from the Maryland CNC test, the May 2009 private audiogram apparently shows Level I hearing in the left ear; with Level I hearing automatically assigned to the right ear, the Veteran would still only be entitled to a noncompensable rating under VA regulations.  Further, the Veteran subsequently was provided another VA audiological examination that is valid for rating under VA regulations.

The Veteran underwent another VA examination in July 2009.  Audiogram findings, in puretone thresholds, in decibels, were as follows:


1000
2000
3000
4000
L
35
45
50
50



The average puretone threshold was 45 decibels in the left ear.  The speech recognition score on the Maryland CNC word list was 94 percent.  The Veteran reported difficulty understanding his students and must frequently ask them to repeat what they said.  Additionally, he must sit with the television volume very high and has difficulty hearing in noisy situations or if the speaker is not on his right side.  The Veteran was diagnosed with moderate sensorineural hearing loss of the left ear.  

Under Table VI, the hearing acuity shown constitutes Level I hearing in the left ear.  No exceptional pattern of hearing loss is shown.  See 38 C.F.R. § 4.86(a).  As only the left ear is service-connected for impaired hearing, the right ear is assigned a Roman numeral designation of I.  See 38 C.F.R. § 4.85(f).  

Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a zero percent rating under DC 6100.  As the Veteran is already in receipt of a zero disability rating for hearing loss, there is no basis for assigning any increased disability rating.

Regarding the Veteran's assertions that his hearing impairment is more severe than reflected by the ratings currently assigned, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including the presence of hearing loss. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a layperson, the Veteran is not competent to establish the level of his hearing disability on his own.  As is noted above, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in no increase in the ratings currently assigned.  See Lendenmann, 3 Vet. App. at 349.  As is explained above, the competent (medical) evidence of record does not show that an increased rating is warranted.

In his substantive appeal, the Veteran challenges the rigid application of the schedule of ratings.  Relevant to this challenge, the Court in Martinak held that, in addition to dictating objective test results, a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  21 Vet. App. at 455.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application." Id.

The Board has considered whether referral for extraschedular consideration is indicated by the record.  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the veteran's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination.   38 C.F.R. § 4.85, DC 6100.  

The Board further notes that the July 2009 VA examination specifically addressed the functional effects of the Veteran's hearing loss by noting the Veteran's difficulty in understanding his students, having the television volume up high, and difficulty hearing in noisy situations or if the speaker is not to the Veteran's right side.  See Martinak, 21 Vet. App. at 455.  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.   The record does not present such an "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Additionally, there is also no evidence (or allegation) that the Veteran's left ear hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  Hence, the matter of entitlement to a total disability rating based on individual unemployability due to the Veteran's left ear hearing loss is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Although the Veteran contends that a higher, compensable evaluation is warranted for his left ear hearing loss, the disability rating schedule is applied mechanically based on the results of audiometric testing.  As such, and because the evidence of record fails to establish a compensable rating under 38 C.F.R. § 4.85, DC 6100, at any time during the appeal period, the Veteran's claim for an increased rating for left ear hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of zero percent for left ear hearing loss is not warranted.  The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


